Citation Nr: 0213604	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for dysthymia, including 
symptoms of anger, rage, fatigue, and sleep and memory 
impairment; to include consideration of a disability due to 
an undiagnosed illness.  
 
(The issues of entitlement to service connection for asthma; 
a skin disorder, to include folliculitis and atopic 
dermatitis; degenerative disc disease at L4-L5; and for 
headaches will be the subject of a later decision.  
Similarly, the issues of entitlement to service connection, 
including due to an undiagnosed illness, for left ankle and 
right heel fracture residuals; bilateral wrist disorders; a 
left shoulder disorder; bilateral knee disorders; and for a 
stomach disorder also will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
February 1992.  

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from January 1998 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Denver, Colorado.

In the course of appeal, in June 2002, the veteran testified 
before the Board at the RO.  A transcript of that hearing is 
included in the claims folder.  

In an October 2000 supplemental statement of the case the RO 
added a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) as part of the claim for 
service connection for dysthymia.  PTSD, however, is a 
distinct disability, and entitlement to service connection 
for which must be considered separate from the claim for 
dysthymia.  38 C.F.R. 4.130, Diagnostic Code 9411 (2001).  As 
entitlement to service connection for PTSD was not addressed 
in the appealed January 1998 RO rating decision, the issue is 
not properly developed for appeal.  Accordingly, it is 
referred for appropriate action.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for asthma; a skin 
disorder, to include folliculitis and atopic dermatitis; 
degenerative disc disease at L4-L5, and for headaches.  
Moreover, the Board is also undertaking development on the 
issues of entitlement to service connection, including due to 
an undiagnosed illness, for left ankle and right heel 
fracture residuals; bilateral wrist disorders; a left 
shoulder disorder; bilateral knee disorders; and a stomach 
disorder.  This development will be conducted pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran has been diagnosed with dysthymia, with 
symptoms including anger, rage, fatigue, and sleep and memory 
impairment. 

2.  Dysthymia is not shown to be related to the veteran's 
active duty service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
dysthymia, to include symptoms of anger, rage, fatigue, and 
sleep and memory impairment, as a chronic disability 
resulting from an undiagnosed illness is legally 
insufficient.  38 U.S.C.A. § 1117 (West Supp.2002); 38 C.F.R. 
§ 3.317 (2001).

2.  Dysthymia, to include symptoms of anger, rage, fatigue, 
and sleep and memory impairment, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 
Fed.Reg. 45602 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. § 
3.102, 3.159, 3.326(a)).  The provisions of these regulations 
apply to this claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the VCAA and of assistance 
VA provides him in developing his claim, in an April 2001 
letter.  Therein, he was notified that ultimately it was his 
responsibility to ensure that records were actually received 
by VA. 

The veteran was afforded a hearing before the Board at the RO 
in June 2002, and at that time he testified that he underwent 
a Gulf War examination.  He further testified that he was 
seen at Ft. Lyon, Colorado, once in 1993, immediately after a 
Persian Gulf war examination.  He testified that the 
treatment was for anger and rage problems.  A reply to an RO 
request for Persian Gulf examination and other records from 
Ft. Lyon stated that the veteran registered at that facility 
in December 1997, and had one visit at that facility, in 
December 1997.  At that time he underwent an initial 
evaluation by a VA social worker.  

Requests for Gulf War examination records from the VA medical 
center (VAMC) in Denver, Colorado, and at Ft. Lyon in Pueblo, 
Colorado, produced negative replies.  Therefore, it appears 
that despite the veteran's testimony to the contrary, that he 
did not undergo a Gulf War examination, and that he was seen 
once at Ft. Lyon for mental difficulties in December 1997, 
not sometime in 1993.  It appears that the prior examination 
that he believed was a 1993 Gulf war examination was in fact 
the February 1997 VA psychiatric evaluation.  

The veteran's service medical records have been obtained and 
associated with the claims folder, as have all records from 
the VAMC's in Denver and Ft. Lyon.  In the April 2001 VCAA 
request letter, the RO requested that the veteran provide 
information regarding treatment received for his dysthymia so 
that the VA could assist him in developing his claim.  The 
veteran did not provide any additional information regarding 
additional treatment for his dysthymia.  At his June 2002 
Board hearing he testified that he had the single treatment 
session at Ft. Lyon, but never underwent further treatment.  
A record of that single intake evaluation, with a social 
worker at Ft. Lyon in December 1997, is of record. 

In June 2002, the veteran submitted two authorizations for 
release of private medical records to VA.  Therein, however, 
he reported that these physicians treated him for specific 
physical ailments.  He did not report that either provided 
mental health treatment.  Accordingly, there is no duty to 
secure those records for this claim. 

In light of the foregoing, the record, taken as a whole, 
presents no reasonable possibility that additional evidence 
of treatment or evaluation of the veteran for dysthymia 
exists, based on his negative reply to inquiries regarding 
such evidence.  The Board notes that, "[T]he duty to assist 
is not always a one-way street.  If a veteran (appellant) 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the Board 
finds that the development effectuated by VA in the course of 
the appeal complies with applicable VCAA requirements for 
notice and assistance to the veteran in the development of 
his claim.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was specifically notified in April 2001 
that ultimately it was his responsibility to support his 
claim with appropriate evidence, and there is no indication 
that he did not receive that notice.  He has not identified 
any other evidence that is not now of record, and the Board 
cannot magically conjure up any other such evidence.  Thus, 
in the absence of the veteran identifying additional evidence 
that is not currently of record, the Board finds that 
providing further notice of what the veteran has already been 
informed of would be an inappropriate expenditure of already 
scarce resources.  The duty to notify under VCAA clearly has 
been fulfilled.

Claim for Service Connection

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Claim Based on Undiagnosed Illness

Title 38, United States Code, Section 1117 provides for the 
enactment of regulations for compensation for disabilities 
occurring in Persian Gulf veterans.  Its implementing 
regulation, 38 C.F.R. § 3.317, provides that VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms including, but not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 66 Fed. Reg. 56614, 56615 (Nov. 9, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)).

On November 9, 2000, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA).  That legislation provides that the definition of a 
qualifying chronic disability under 38 U.S.C.A. § 1117 is 
expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome.  VEBEA also codified 
the same list of signs and symptoms of an undiagnosed illness 
as had previously been included in 38 C.F.R. § 3.317.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas.

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as it relates to this 
claim.  Hence, they do not affect the adjudication of the 
claim, and the veteran is not prejudiced by the Board's 
adjudication of the claim without remand for initial 
consideration under the revised statute.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

While the veteran's claim encompasses symptoms of fatigue and 
sleep disturbance, each an objective sign or symptom 
considered in determining an undiagnosed disability for 
Persian Gulf veterans under 38 U.S.C.A. § 1117, these 
symptoms have specifically been attributed by the February 
1997 VA examiner as being part of his dysthymia, a diagnosed 
disorder.  Because dysthymia is a diagnosed illness, that 
disorder and its symptoms cannot be service connected on the 
basis of an "undiagnosed illness" under 38 U.S.C.A. § 1117.  
38 C.F.R. § 3.317(a)(1)(ii).  Hence, to this extent the 
appeal is denied.

Claim on a Direct Basis

To establish entitlement to direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  In claims 
of entitlement to service connection for dysthymia this 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service medical records present no complaints, findings, or 
diagnoses of any psychiatric illness, to include dysthymia.  

At the June 2002 Travel Board hearing the veteran testified 
that he suffered from rage, fatigue, and sleep difficulty, 
and reported that a VA examiner had characterized these as 
depressive symptoms.  He testified that rage symptoms began 
when he returned from service.  A review of the evidence 
reveals, however, that at a mental disorder was not diagnosed 
prior to the February 1997 VA psychiatric examination.  

At that examination, the examiner noted that the veteran's 
ongoing depressive condition dated back two years, as did 
most of his symptoms of that disorder.  The examiner 
diagnosed dysthymia, and assessed that the veteran's 
depressive symptoms included agitation, irritability, and 
fatigue, as well as possible memory impairment and 
difficulties with attention.  The examiner assessed that all 
these symptoms were attributable to dysthymia, and he 
associated the onset of the disorder, in part, to 
environmental factors including possibly a family illness and 
relationship difficulties.  The examiner assessed that 
dysthymia was unrelated to the veteran's period of service.  

In this case, the record presents no competent evidence to 
associate dysthymia and its symptoms to the appellant's 
active duty service.  The February 1997 VA medical opinion 
weighs against any association between dysthymia and service.  
In the absence of any supporting medical evidence 
establishing a link between current disorder and service, 
service connection must be denied.  

In the absence of competent evidence supportive of his claim 
of entitlement to service connection for dysthymia, and with 
a February 1997 VA medical opinion weighing against the 
claim, the preponderance of the evidence is against the 
claim.  Therefore, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for dysthymia, including symptoms of 
anger, rage, fatigue, and sleep and memory impairment, is 
denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

